Dyax Corp. has requested that portions of this document be accorded confidential
treatment pursuant to Rule 24b-2 promulgated under the Securities Exchange Act
of 1934, as amended. Confidential materials omitted and filed separately with
the Securities and Exchange Commission.  Asterisks [*****] denote such omission.


CONFIDENTIAL DOCUMENT
Exhibit 10.1
 
SUPPLY AGREEMENT
 
This SUPPLY AGREEMENT is made and entered into as of June 21, 2013 (the
“Effective Date”) by and between Hollister-Stier Laboratories, LLC having a
principal place of business at 3525 North Regal Street, Spokane, Washington,
99207-5788 (“Hollister-Stier”) and Dyax Corp., having a principal place of
business at 55 Network Drive, Burlington, MA  01803 (“Client”).  Both
Hollister-Stier and Client are referred to herein individually as “Party” and
collectively as the “Parties.”
 
WITNESSETH THAT:
 
WHEREAS, Client has a commercial interest in the manufacture of the Product (as
hereafter defined) and requests the services of Hollister-Stier in fill,
finishing, packaging, testing and manufacturing services for clinical and
commercially approved Product under cGMP requirements pursuant to the terms and
conditions contained herein, and Hollister-Stier desires to fill, finish,
package, test and manufacture the Product on behalf of Client pursuant to the
terms and conditions contained herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.
Certain terms are defined in the text of this Agreement.  In addition, as used
in this Agreement, the following definitions shall apply:

 
 
1.1.
“Act” shall mean the U.S. Food, Drug and Cosmetics Act of 1938 (21 U.S. C. § 301
et seq.) and the regulations promulgated thereunder, as the same may be amended
from time to time.

 
 
1.2.
“Active Pharmaceutical Ingredient” or “API” or “Drug Substance” shall mean the
active pharmaceutical ingredient of the Product.

 
 
1.3.
“Affiliate” shall mean any individual, firm, corporation or other legal entity
that directly or indirectly controls, is controlled by, or is under common
control with, a Party.  As used in the preceding sentence, “control” means
possession, whether direct or indirect, of the power to direct or cause the
direction of the management and policies of such entity, whether pursuant to the
ownership of voting securities, by contract or otherwise.

 
 
1.4.
“Batch” or “Lot” shall mean each separate and distinct quantity of Product
processed under continuous conditions and designated by Hollister-Stier with a
batch or lot number.

 
 
1.5.
“cGMP Regulations” means the applicable current Good Manufacturing Practices as
promulgated by the FDA from time to time under the Act, as presently codified in
21 CFR Parts 210 and 211.

 
 
1.6.
“Certificate of Analysis” or “COA” shall mean a document executed by
Hollister-Stier to certify that a Batch or Lot of Product meets any
specification agreed to by Hollister-Stier and Client.

 
 
1.7.
“Client’s Technology Package” shall mean the technical information supplied by
Client to Hollister-Stier to enable Hollister-Stier to carry out its obligations
hereunder.  Items which may be included in Client's Technology Package include,
but are not limited to, raw material and manufacturing component specifications,
intermediate Product specifications, analytical and microbiological method
validation reports, analytical method transfer protocols, filter validation
reports, and storage specifications.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.8.
"Commercially Reasonable Efforts" shall mean the conduct and completion of an
activity by a Party in a diligent and commercially reasonable manner, using
efforts not less than the efforts the Party uses to other similar activities,
based on conditions then prevailing and any other technical, legal, scientific,
medical or commercial factors that the Party deems in good faith to be relevant.

 
 
1.9.
“Confidential Information” shall mean any nonpublic information of
Hollister-Stier or Client including without limitation, trade secrets, business
methods, operating procedures, manufacturing methods and processes, prices, and
customer information, whether of a written, oral, or visual nature.

 
 
1.10.
“Delivery Date” shall mean the date a lot of released Product is delivered to
Client.

 
 
1.11.
“Facility” means Hollister-Stier’s facility located at 3525 North Regal Street,
Spokane, Washington 99207 that has been approved by Client and that (i) is fully
validated and qualified to perform the Tech Transfer Services and Manufacturing
Services, and (ii) is properly licensed to Manufacture the Products.  “Facility”
also includes such other labs or facilities mutually agreed to by the parties in
the Quality Agreement or in an amendment to this Agreement.

 
 
1.12.
“FDA” shall mean the United States Food and Drug Administration.

 
 
1.13.
“Fill Date” shall mean the date Drug Substance is filled into vials to produce a
lot of Product.

 
 
1.14.
“Intellectual Property” shall mean patents, copyrights, trademarks, trade names,
service marks, licenses and other intellectual property rights of a Party.

 
 
1.15.
“Master Batch Record” shall mean a written description of the procedure to be
followed by Hollister-Stier in processing of a Batch or Lot of Product, which
description shall include, but not be limited to, a complete list of all active
and inactive ingredients, components, weights and measures used in processing
the Product within the meaning of 21 CFR part 211.186, or its successor as in
effect from time to time.

 
 
1.16.
“Product” shall mean the commercial ecallatide manufactured by Hollister-Stier
for Client.

 
 
1.17.
“Quality Systems Agreement” shall mean an agreement in the form attached as
Exhibit A, to be executed by the Parties simultaneously with the execution of
this Agreement

 
 
1.18.
“Regulatory Authority” shall mean any applicable federal, state, local, or
international regulatory agency, department, bureau, or other governmental
agency.

 
 
1.19.
“Specifications” all specifications and processes set forth in this Quality
Agreement, the Abbreviated New Drug Application or Marketing Authorization for
the Product, and any applicable master batch records, protocols, and standard
operating procedures applicable to the Product.

 
 
1.20.
“Third Party” shall mean any party other than Client or Hollister-Stier and
their respective Affiliates.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
1.21.
“Validation Master Plan” shall mean a document that is approved by both Parties
that describes specific activities necessary to accomplish qualification of
processes specific for manufacture of the Product to cGMP standards.

 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
 
2.
The Parties agree to the following representations and warranties:

 
 
2.1.
Each Party represents and warrants to the other as follows:

 
 
2.1.1.
It has full power and authority to enter into this Agreement and perform its
obligations hereunder.

 
 
2.1.2.
Subject to Section 3.3 of this Agreement, it has such permits, licenses, and
authorizations of Regulatory Authorities, including, with respect to Client,
Regulatory Authorities with jurisdiction over the Product, as are necessary to
own its respective properties, conduct its business and perform its obligations
hereunder.

 
 
2.1.3.
It is not currently debarred, suspended, or otherwise excluded by the FDA or any
other Regulatory Authority from conducting business and shall not knowingly use
in connection with this Agreement the services of any person debarred by the
FDA.

 
 
2.1.4.
All laboratory, scientific, technical and/or other data submitted by or on
behalf of Client or Hollister-Stier, as the case may be, relating to Product
shall, to the submitting Party’s knowledge, be correct and complete in all
material aspects.

 
 
2.2.
Hollister-Stier represents and warrants to Client as follows:

 
 
2.2.1.
Hollister-Stier shall process the Product in compliance in all material respects
with the Quality Systems Agreement, the Master Batch Record, the Act and the
cGMP Regulations.

 
 
2.2.2.
The Product when delivered shall comply in all material respects with the
release testing as specified in BLA 125277; provided, however, that
Hollister-Stier shall have no liability to Client or any Third Party for any
breach of the foregoing representation and warranty to the extent that any such
breach is caused in whole or in part by Client or by any materials provided by
Client.

 
 
2.2.3.
The manufacturing facilities for the Product shall conform in all material
respects to the standards of those Regulatory Authorities with jurisdiction over
such facilities, including, but not limited to, those set forth in the cGMP
Regulations.

 
 
2.3.
Client represents and warrants to Hollister-Stier as follows:

 
 
2.3.1.
Neither Client’s Technology Package (including the Specifications to Manufacture
the Product), nor the use thereof by Hollister-Stier, shall infringe, violate
nor misappropriate the rights of any Third Party including Third Party
Intellectual Property rights.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
2.3.2.
Client has all necessary rights to enable Hollister-Stier to process the Product
for Client in accordance with the terms and conditions of this Agreement.

 
 
2.3.3.
All laboratory, scientific, technical and/or other data submitted by or on
behalf of Client (including Client’s Technology Package) relating to the Product
shall be complete and correct and shall not contain any falsification,
misrepresentation or omission.

 
 
2.3.4.
All materials supplied by or on behalf of Client for use in processing the
Product shall conform to the Specifications.

 
 
2.4.
THE WARRANTIES SET FORTH HEREIN ARE THE SOLE AND EXCLUSIVE WARRANTIES MADE BY
EITHER PARTY UNDER THIS AGREEMENT, AND NEITHER PARTY MAKES ANY OTHER WARRANTIES
EXPRESS OR IMPLIED OR ARISING BY LAW, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE OR
ARISING FROM THE COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE.

 
 
2.5.
EXCEPT AS NECESSARY TO SATISFY A THIRD PARTY CLAIM INDEMNIFIED UNDER ARTICLE 6
OF THIS AGREEMENT, CLIENT’S SOLE AND EXCLUSIVE REMEDY, AND HOLLISTER-STIER’S
SOLE AND EXCLUSIVE LIABILITY AND OBLIGATION FOR ANY BREACH OF A REPRESENTATION
AND WARRANTY SET FORTH IN SECTION 2 SHALL BE FOR HOLLISTER-STIER AT ITS OPTION,
EITHER TO (A) PROCESS REPLACEMENT PRODUCT AT NO COST TO CLIENT EXCEPT THAT
CLIENT, AT ITS EXPENSE, SHALL PROVIDE SUBSTITUTE API, OR (B) CREDIT OR REFUND
THE PRICE TO CLIENT OF SERVICES RENDERED RELATED TO THE DEFECTIVE PRODUCT OR TO
PERFORM ITS OBLIGATIONS UNDER SECTIONS 4.1 AND 4.2 OR UNDER SECTION 4.4, AS THE
CASE MAY BE.

 
 
2.6.
WITHOUT LIMITING SECTION 2.5 OR ANY OTHER PROVISION OF THIS AGREEMENT, EXCEPT AS
NECESSARY TO SATISFY A THIRD PARTY CLAIM INDEMNIFIED UNDER ARTICLE 6 OF THIS
AGREEMENT, AND/OR IN THE EVENT OF A BREACH OF THE CONFIDENTIALITY OBLIGATIONS
SET FORTH IN ARTICLE 9 OF THIS AGREEMENT, UNDER NO CIRCUMSTANCES WILL EITHER
PARTY BE LIABLE TO THE OTHER UNDER ANY CONTRACT, TORT, STRICT LIABILITY,
NEGLIGENCE OR OTHER LEGAL OR EQUITABLE THEORY, FOR THE COST OF COVER OR FOR ANY
INDIRECT, INCIDENTAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING
LOST PROFITS) IN CONNECTION WITH THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, THE PRODUCT OR ANY SERVICES PROVIDED IN
CONNECTION WITH THE PRODUCT, EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.

 
 
2.7.
WITHOUT LIMITING SECTION 2.5 OR ANY OTHER PROVISION OF THIS AGREEMENT, EXCEPT AS
NECESSARY TO SATISFY A THIRD PARTY CLAIM INDEMNIFIED UNDER ARTICLE 6 OF THIS
AGREEMENT, AND/OR IN THE EVENT OF A BREACH OF ITS CONFIDENTIALITY OBLIGATIONS
SET FORTH IN ARTICLE 9 OF THIS AGREEMENT, UNDER NO CIRCUMSTANCES SHALL
HOLLISTER-STIER’S TOTAL LIABILITY TO CLIENT IN CONNECTION WITH THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE PRODUCT OR ANY
SERVICES PROVIDED IN CONNECTION WITH THE PRODUCT, EXCEED THE TOTAL AMOUNT PAID
BY CLIENT TO HOLLISTER-STIER UNDER THIS AGREEMENT.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
2.8.
NOTHING SET FORTH IN THIS AGREEMENT SHALL RESTRICT OR LIMIT HOLLISTER-STIER'S
RIGHT TO RECOVER DIRECT DAMAGES, INCLUDING LOST PROFITS, FOR ANY BREACH BY
CLIENT OF ITS OBLIGATION TO PAY THE PRICE FOR DELIVERED PRODUCT IN ACCORDANCE
WITH ARTICLE 3.

 
ARTICLE 3
SUPPLY AND PROCESSING OF PRODUCT; FORECASTS,
PURCHASE ORDERS AND PAYMENT
 
3.
The Parties agree to the following supply and processing provisions:

 
 
3.1.
Subject to the terms and conditions of this Agreement Hollister-Stier shall use
commercially reasonable efforts to produce and supply to Client and Client shall
purchase from Hollister-Stier one hundred percent (100%) of Client’s
requirements for Product.

 
 
3.2.
The Parties shall establish mutually agreed supply chain key performance
indicators (KPI) (e.g yields, reject rates, schedule adherence, cycle times,
deviations) to monitor, assess, and improve the supply of Product. The Parties
shall meet in person or by teleconference not less than once per calendar year
to review the supply chain KPI’s and otherwise discuss Product supply.

 
 
3.3.
Except as set forth in the following sentence, Client shall be solely
responsible for obtaining and maintaining all permits, licenses, and
authorizations necessary for Hollister-Stier to process, ship and otherwise deal
with Product.  Hollister-Stier shall be solely responsible for securing and
maintaining approval of Hollister-Stier’s facility as a registered FDA facility.

 
 
3.4.
API:

 
 
3.4.1.
Client will supply, at its expense, sufficient quantities of API to
Hollister-Stier’s facility at least four (4) weeks prior to the Fill Date to
enable Hollister-Stier to meet its obligations hereunder.  All such API shall
conform to the Specifications agreed to by Hollister-Stier and Client.  Title to
API shall remain at all times with Client.  Except as expressly provided
otherwise in Sections 3.4.2 through 3.4.5, risk of loss of the API shall remain
at all times with Client.

 
 
3.4.2.
If API is lost or damaged prior to processing as a result of Hollister-Stier's
negligent acts or omissions, Hollister-Stier will allow Client a purchase price
credit for that number of Batches for which API was lost or damaged as its sole
liability and Client's sole remedy.  For example, if Client has provided
Hollister-Stier with sufficient API to process three Batches, and such API is
lost or damaged prior to processing as a result of Hollister-Stier's negligent
acts or omissions, Hollister-Stier will process three replacement Batches at no
charge to Client (except that Client shall provide replacement API at Client's
expense).

 
 
3.4.3.
If API is lost or damaged in processing as a result of Hollister-Stier's
negligent acts or omissions, Hollister-Stier will replace the spoiled Batch at
no charge to the Client (except that Client shall provide replacement API at
Client's expense) as Hollister-Stier's sole liability and Client's sole remedy.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
3.4.4.
In the event any loss or damage of API is caused by the gross negligence or
willful misconduct of Hollister-Stier, as Hollister-Stier's sole liability and
Client's sole remedy with respect to such gross negligence or willful misconduct
Hollister-Stier, at its option, shall (i) reimburse Client for the documented
actual direct manufacturing cost to Client of the lost or damaged API, or (ii)
allow Client a purchase price credit equal to the documented actual direct
manufacturing cost to Client of the lost or damaged API, up to a maximum credit
of [*****] ($[*****]), which purchase price credit shall be applied against
future purchase orders of the Product.

 
 
3.4.5.
Notwithstanding Sections 3.4.2 through 3.4.4, Hollister-Stier shall have no
obligations under such sections if Hollister-Stier assigns to Client any
insurance proceeds it receives that are intended to compensate for lost or
damaged API.

 
 
3.5.
Client shall be responsible for release of Product for sale or distribution.

 
 
3.6.
Upon mutual agreement in writing, Hollister-Stier may become responsible for any
stability testing program for the Product required by the Act and the cGMP
Regulations and Client shall pay Hollister-Stier for same at mutually agreed to
prices.

 
 
3.7.
Hollister-Stier shall be responsible for manufacturing the Product to
agreed-upon Specifications and in process controls as described in BLA 125277
which have been communicated to Hollister-Stier in writing.

 
 
3.8.
The Client shall be responsible for maintaining any retention samples of the
Product required by the Act and the cGMP Regulations.

 
 
3.9.
Client shall have the right, upon advance written notice to Hollister-Stier, to
conduct not more than once a year an annual audit to observe and inspect
Hollister-Stier’s facilities and procedures for processing Product.  Client
shall provide Hollister-Stier with a minimum of [*****] days written notice of
its intent to audit.

 
 
3.10.
Hollister-Stier may, only upon Client’s prior written approval, purchase or
Manufacture reasonable quantities of Components and raw materials (other than
API, which will be supplied by Client in accordance with Section 3.4), based on
the estimates set forth in the Forecast (as defined below).  If the quantity of
Product set forth in any purchase order deviates from the estimate set forth in
the immediately preceding Forecast, and Hollister-Stier's reliance thereon
causes obsolescence of any such Components or raw materials, Client shall
reimburse Hollister-Stier for its out-of-pocket costs incurred in association
therewith (including, but not limited to, any out-of-pocket costs related to
returning such Component or raw materials to the vendor or otherwise disposing
thereof).

 
 
3.11.
Forecasts, Purchase Orders, Price, Terms of Payment:

 
 
3.11.1.
Forecasts:  At least [*****] days in advance of Client's first purchase order
for Product, Client shall supply Hollister-Stier with a written, rolling twelve
(12) month forecast of Client's estimated requirements for Product during such
12 month period (the "Forecast").  Within 5 business days of the start of each
calendar quarter thereafter, Client will update and extend the Forecast to cover
the 12 months beginning with the date of such updated Forecast.  Each Forecast
shall include an estimated number of Batches and the required Delivery Dates for
the 12 months covered by such Forecast.  Amounts set forth in a Forecast are
estimates, to be used for planning purposes only, and Forecasts shall not
constitute purchase orders.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
3.11.2.
Purchase Orders:

 
 
3.11.2.1.
Client will provide Hollister-Stier with a firm purchase order at least
[*****] days prior to the earliest Delivery Date specified in such purchase
order.  Each purchase order shall include the number of batches and the required
Delivery Date for each batch. All purchase orders will be sent by facsimile or
electronic mail to the address specified by Hollister-Stier.

 
Each purchase order and any acknowledgment/confirmation thereof shall be
governed by the terms of this Agreement.  In the event a Party uses forms or
documents to place or accept purchase orders that contain terms and conditions
that are in addition to or contrary to those in this Agreement, the Parties
agree and acknowledge that such forms or documents will be used for convenience
only, and that no terms or conditions set forth therein, except with respect to
quantity, shall be of any force or effect.
 
 
3.11.2.2.
Provided a purchase order is consistent with the most recent forecast,
Hollister-Stier shall accept the purchase order by sending a written
confirmation to Client. If a written confirmation is not received,
Hollister-Stier shall be deemed to have accepted a purchase order within [*****]
business days after receiving a purchase order.  The written confirmation shall
include an estimated Fill Date and Delivery Date for each batch in the purchase
order.  The parties agree that the actual fill will occur within [*****] of the
estimated Fill Date; provided however that upon the occurrence of any unforeseen
event that is beyond the control of Hollister-Stier (such as those described in
Section 10.1) Hollister-Stier may change the actual Fill Date and/or Delivery
Date to the extent necessary as a result of such event, as reasonably determined
and agreed by the parties in good faithIf the Parties cannot agree to a mutually
agreeable Fill Date or Delivery Date, this will be elevated to the Senior
Executive in both companies.

 
 
3.11.2.3.
If a purchase is not consistent with the most recent forecast and if
Hollister-Stier cannot accommodate the Delivery Date requested in the purchase
order then the Parties will agree on an alternative delivery schedule.

 
 
3.11.2.4.
Once a purchase order is accepted or deemed accepted by Hollister-Stier,
Hollister-Stier will be required to use Commercially Reasonable Efforts to
produce the quantity of Product set forth in the purchase order for delivery on
the dates(s) set forth in such purchase order.

 
 
3.11.2.5.
Client reserves the right to cancel or postpone any purchase order, provided
that all postponements and cancellations are in accordance with each of the
following terms:

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
3.11.2.5.1.
Should Client cancel or postpone all or part of any purchase order [*****] or
fewer calendar days prior to the scheduled fill date, Client shall pay
HollisterStier a non-refundable and non-creditable fee equivalent to 100% of the
purchase price for the entire purchase order.

 
 
3.11.2.5.2.
Should Client cancel or postpone all or part of any purchase order less than
[*****] calendar days, but more than [*****] calendar days prior to the
scheduled fill date, Client shall pay HollisterStier a non-refundable and
non-creditable fee equal to 50% of the purchase price for the entire purchase
order

 
 
3.11.2.5.3.
The fees imposed under this Section 3.11.2.5 are non-refundable and
non-creditable and are in addition to the full price that will be imposed upon a
rescheduled purchase order.

 
 
3.11.3.
Price and Shipping:  Client shall pay Hollister-Stier, in U.S. dollars, the
price specified in Exhibit B annexed hereto.  The price excludes all taxes,
duties, shipping, insurance and other expenses.   Beginning on the first
anniversary of the Effective Date, and on each succeeding anniversary of the
Effective Date during the term of this Agreement, the then current price shall
be increased by the annual percentage increase, if any, for the most recent
twelve (12) month period for which figures are available in the "Producer Price
Index - Pharmaceutical Preparations" (code PCU2834) (the "PPI") published by the
U.S. Bureau of Labor Statistics (the "BLS") or, if the same is no longer
published, the successor index published by the BLS that is most similar
thereto.  If the PPI is discontinued and not replaced with a corresponding or
similar index, then the Parties shall, in good faith, agree upon a replacement
PPI.  Price increases shall be effective for all new purchase orders placed
after the applicable anniversary.

 
Product shall be delivered FOB Hollister-Stier’s facility, Spokane, Washington,
either freight collect or freight prepaid, and Hollister-Stier will ship Product
to the destination, and via the carrier, that Client specifies in the purchase
order.  Risk of loss shall pass to Client when the Product is tendered to the
carrier for shipment.  Shipment and insurance of Product shall be arranged by
Client and the price and liability of such shipment shall be borne by Client.
 
 
3.11.4.
Terms of Payment:  Invoices shall be payable to Hollister-Stier within
[*****] calendar days after Client's acceptance or deemed acceptance of Product
as set forth in Article 4.  All amounts not paid when due shall bear interest
from the due date at the rate of [*****] percent ([*****]%) per month.

 
 
3.11.4.1.
Invoices shall be sent to the following address:
Client:  Dyax Corp.
Attention:  Accounts Payable
Address:  55 Network Drive
Address:   Burlington, MA 01803

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
3.11.4.2.
All payments due hereunder to Hollister-Stier shall be sent by wire transfer of
funds via the Federal Reserve Wire Transfer System to:
 
Name of Bank: [*****]
Bank Address: [*****]
Bank Account#  [*****]
WIRE ABA# [*****]
Beneficiary:  [*****]
Primary Contact name: [*****]
 
Or by mail to:
Hollister-Stier Laboratories, LLC
14110 Collections Center Drive
Chicago, IL  60693-4110

 
ARTICLE 4
INSPECTION AND REJECTION OF PRODUCT; QUALITY CONTROL
 
4.
The Parties agree to the following provisions for acceptance or rejection of
Product and certain matters relating to quality control:

 
 
4.1.
Each Batch of Product delivered to Client hereunder shall be accompanied by a
Certificate of Analysis for those tests performed by Hollister-Stier signed by a
duly authorized representative of Hollister-Stier.  Client shall have [*****]
days from the date of receipt of Product to inspect and reject acceptance by
written notice to Hollister-Stier; provided, however, that any such notice shall
set forth Client's reasons for rejection in reasonable detail and provided,
further, that Client may reject Product only if: (i) Client claims a material
breach of Hollister-Stier's representations and warranties in Section 2.2 of
this Agreement with respect to such Product; or (ii) Hollister-Stier has failed
to deliver a Certificate of Analysis for such Product.  If Hollister-Stier does
not receive Client's written notice of rejection within such [*****] day period,
Client shall be deemed to have accepted Product.

 
 
4.2.
In the event Client provides Hollister-Stier with a timely notice of rejection
as set forth in Section 4.1, Client shall return the rejected Product to
Hollister-Stier at Hollister-Stier's expense.  Hollister-Stier shall have
[*****] days following receipt of rejected Product in which to investigate the
non-conformance.  If Hollister-Stier does not dispute a rejection,
Hollister-Stier shall replace the rejected Product promptly, at
Hollister-Stier's expense (except for replacement API, which will be provided by
Client at Client's expense) and such replacement shall constitute Client's
exclusive remedy and Hollister-Stier's sole liability with respect to such
rejection (unless Sections 3.4.2 through 3.4.5 apply, in which case, Client
shall have the remedy set forth therein).  If Hollister-Stier disputes a
rejection, Hollister-Stier shall provide Client with written notice of such
dispute within [*****] days after receiving the returned Product, and the
Parties shall use commercially reasonable efforts to resolve the dispute
amicably and promptly.  If the Parties are unable to reach a resolution within
[*****] days after Client's notice of rejection, the returned Product shall be
submitted to any independent laboratory or consultant mutually acceptable to the
Parties, whose decision as to the conformity of such Product with the release
specification shall be final and binding.  The Party against whom the dispute is
decided shall pay any charges for such laboratory or consultant.  If the
laboratory or consultant determines that the returned Product did not conform to
the release specification, Hollister-Stier shall replace the rejected Product at
no charge to Client (except that Client shall provide replacement API at
Client's expense), and such replacement shall constitute Client's exclusive
remedy and Hollister-Stier's sole liability with respect to such rejected
Product (unless Sections 3.4.2 through 3.4.5 apply, in which case, Client shall
have the remedy set forth therein).

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
-9-

--------------------------------------------------------------------------------

 
 
 
4.3.
In addition to any safety requirements set forth in the Quality Systems
Agreement or the Master Batch Record, Hollister-Stier shall develop, adopt and
enforce safety procedures for processing Product in compliance in all material
respects with the Act and the cGMP Regulations.  Hollister-Stier shall be
responsible for treating and/or disposing, in compliance with the Act and the
cGMP Regulations in all material respects, all waste generated as a result of
such processing, and for maintaining required records related thereto.

 
 
4.4.
In the event (a) any Regulatory Authority issues a request, directive or order
that any of the Product be recalled, withdrawn, or corrected, (b) a court of
competent jurisdiction orders such an action, or (c) either Party reasonably
determines that any Product should be recalled, withdrawn or corrected, the
Parties shall take all appropriate corrective actions as they reasonably
mutually determine, and shall cooperate in any governmental investigations
relating to the Product.  As between Hollister-Stier and Client, Client shall be
solely responsible for initiating, conducting, and managing any recall,
withdrawal or correction effort.  Client shall be solely responsible for all
related expenses, except that Hollister-Stier shall be liable for such expenses
to the extent that the recall, withdrawal or correction resulted solely from a
breach by Hollister-Stier of any of its representations and warranties set forth
in Section 2.2 of this Agreement.

 
 
4.5.
Client shall provide to Hollister-Stier copies of all material regulatory
submissions that relate to Hollister-Stier's services under this Agreement,
which copies shall be provided reasonably in advance of
submission.  Hollister-Stier shall consult with Client in responding to
questions from the Regulatory Authorities regarding processing of the
Product.  Each Party shall notify the other promptly after receipt of any notice
of any Regulatory Authority inspection, investigation or other inquiry involving
the Product.  The Parties shall cooperate with each other during any such
inspection, investigation or other inquiry including, but not limited to,
allowing, upon reasonable request, a representative of the other to participate
during such inspection, investigation or other inquiry, and providing copies of
all relevant documents.  Proprietary and Confidential Information for other
customer products shall be redacted at Hollister-Stier’s sole discretion.

 
 
4.6.
The Parties agree to the following provisions regarding adverse events and
complaints:

 
 
4.6.1.
Client shall be responsible to (a) report adverse events involving the Product
to the FDA and other Regulatory Authorities, and (b) respond to quality
complaints and medical and technical inquiries, respecting the Product.

 
 
4.6.2.
In the event Hollister-Stier (a) receives information regarding any adverse
event relating to the Product, (b) receives any complaints relating to the
Product, (c) receives any medical or technical inquiry relating to the Product,
or (d) discovers or is notified of any material defect in the Product, it shall
(i) promptly notify Client and (ii) conduct an investigation in accordance with
its normal procedures for complaints, inquiries or discoveries of that nature
and promptly report the results of such investigation to Client.  The Parties
shall reasonably cooperate with and assist each other, at Client's cost, in
connection with any such matter.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
-10-

--------------------------------------------------------------------------------

 
 
ARTICLE 5
INTELLECTUAL PROPERTY RIGHTS
 
5.
The Parties agree to the following provisions regarding Intellectual Property:

 
 
5.1.
Background Intellectual Property:  Nothing in this Agreement shall affect the
ownership by either Party of any Intellectual Property rights owned by or in the
possession of that Party at the date of this Agreement or Intellectual Property
developed independently by any employee of that Party without reference to the
Confidential Information disclosed by the other Party.

 
 
5.2.
License Grant:  Client hereby grants Hollister-Stier a nonexclusive, worldwide,
royalty-free license during the term of this Agreement to use Client's
Technology Package and Client's Intellectual Property rights in the performance
of Hollister-Stier’s obligations under this Agreement.

 
 
5.3.
New Intellectual Property:  Any Intellectual Property rights arising during and
as a direct result of the conduct of this Agreement shall belong to
Client.  Hollister-Stier shall, and shall ensure that its employees shall, at
Client’s expense, perform all acts and execute all instruments necessary to vest
in Client all rights, title and interest in the registrations together with all
patents and patent applications or otherwise for such Intellectual Property
rights.  All fees, costs and expenses connected with the filing, prosecution and
maintenance of a patent or other protection shall be borne and paid by Client.

 
 
5.4.
Limitation of Use:  Except as expressly stated in this Agreement, no
Intellectual Property rights of any kind or nature are conveyed by this
Agreement and except as set forth in Section 5.1, neither Party shall have any
right, title or interest in or to the other Party’s Intellectual Property rights
for any purpose whatsoever without such other Party’s prior written
consent.  Upon termination of this Agreement for whatever reason, neither Party
shall use or exploit in any manner whatsoever any Intellectual Property rights
of the other Party.

 
ARTICLE 6
INDEMNIFICATION FOR THIRD PARTY CLAIMS
 
6.
The Parties agree to the following clauses regarding indemnification for Third
Party claims:

 
 
6.1.
Indemnification by Client:  Client shall indemnify, defend and hold
Hollister-Stier, its Affiliates and their respective directors, officers,
employees, agents, successors and assigns harmless from and against any damages,
losses, judgments, claims, suits, actions, liabilities, costs and expenses
(including, but not limited to, reasonable attorneys’ fees) (collectively,
"Liabilities") resulting from any Third Party claims or suits arising out of
(1) the ownership, use, handling, distribution, marketing or sale of the
Product, (2) Client's breach of any of its warranties or representations, or
failure to perform any of its obligations, hereunder, or (3) Client's negligent
acts or omissions or willful misconduct.

 
 
6.2.
Indemnification by Hollister-Stier:  Hollister-Stier shall indemnify, defend and
hold Client, its Affiliates and their respective directors, officers, employees,
agents, successors and assigns harmless from and against any Liabilities
resulting from any Third Party claims arising out of (1) Hollister-Stier's
services in manufacturing, processing or assembling the
Product,(2) Hollister-Stier’s  breach of any of its warranties or
representations, or failure to perform any of its obligations, hereunder or
(3) Hollister-Stier’s negligent acts or omissions or willful misconduct.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
6.3.
Indemnification Procedures:

 
 
6.3.1.
Any Party hereto seeking indemnification hereunder (in this context the
“Indemnified Party”) shall notify the other Party (in this context the
“Indemnifying Party”) in writing reasonably promptly after the assertion against
the Indemnified Party any claim by a Third Party (a “Third Party Claim”) in
respect of which the Indemnified Party intends to base a claim for
indemnification hereunder.

 
 
6.3.2.
(1) The Indemnifying Party shall have the right, upon written notice given to
the Indemnified Party within [*****] calendar days after receipt of the notice
from the Indemnified Party of any Third Party Claim, to assume the defense and
handling of such Third Party Claim, at the Indemnifying Party’s sole expense, in
which case the provisions of Section 6.3.2(2) below shall govern.

 
 
(2) The Indemnifying Party shall select counsel reasonably acceptable to the
Indemnified Party in connection with conducting the defense and handling of such
Third Party Claim, and the Indemnifying Party shall defend or handle the same in
consultation with the Indemnified Party, and shall keep the Indemnified Party
apprised of the status of the Third Party Claim.  The Indemnifying Party shall
not, without the prior written consent of the Indemnified Party, which consent
will not be unreasonably withheld, agree to a settlement of any Third Party
Claim that could directly or indirectly lead to liability or create any
financial or other obligation on the part of the Indemnified Party for which the
Indemnified Party is not entitled to indemnification hereunder.  The Indemnified
Party shall cooperate with the Indemnifying Party and shall be entitled to
participate in the defense or handling of such Third Party Claim with its own
counsel at its own expense.

 
 
6.3.3.
(1) If the Indemnifying Party does not give written notice to the Indemnified
Party, within [*****] calendar days after receipt of the notice from the
Indemnified Party of any Third Party Claim, of the Indemnifying Party’s election
to assume the defense or handling of such Third Party Claim, the provisions of
Section 6.3.3(2) below shall govern.

 
(2) The Indemnified Party may, at the Indemnifying Party’s expense, select
counsel in connection with conducting the defense or handling of such Third
Party Claim and defend or handle such Third Party Claim in such manner as it may
deem appropriate, provided, however, that the Indemnified Party shall keep the
Indemnifying Party timely appraised of the status of such Third Party Claim and
shall not settle such Third Party Claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld.  If the
Indemnified Party defends or handles such Third Party Claim, the Indemnifying
Party shall cooperate with the Indemnified Party and shall be entitled to
participate in the defense or handling of such Third Party Claim with its own
counsel and at its own expense.
 
 
6.3.4.
The indemnification remedies in this Article 6 shall constitute the sole and
exclusive remedies of the Parties with respect to any Third Party Claims arising
under or relating to this Agreement.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
-12-

--------------------------------------------------------------------------------

 
 
 
6.4.
Limitation of Liability:  Notwithstanding any other provisions of this
Agreement, Hollister-Stier's aggregate indemnification liability to Client and
its Affiliates for Third Party Claims pursuant to this Article 6 shall not
exceed [*****] (US $[*****]).

 
ARTICLE 7
INSURANCE
 
Each of Client and Hollister-Stier shall obtain and maintain, either itself or
through one or more of its Affiliates, with reputable carriers, product
liability insurance with limits of not less than [*****] (US $[*****]) per
claim/annual aggregate by no later than the scheduled delivery date for the
first Batch of Product delivered under this Agreement.  Upon request, each Party
shall furnish the other Party with a certificate that such insurance is in
force.  In the event of any proposed cancellation, non-renewal, or material
adverse change in such coverage, the other Party hereto shall be given at least
[*****] calendar day’s advance written notice thereof.
 
ARTICLE 8
TERM AND TERMINATION
 
8.
The Parties agree to the following clauses regarding the term and termination of
this Agreement:

 
 
8.1.
Term:  Unless terminated earlier in accordance with 8.2, 8.3 or 8.4, this
Agreement shall commence on the Effective Date and shall remain in full force
and effect for five (5) years thereafter.   Upon the expiration of such initial
term, this Agreement shall be automatically extended in successive terms of five
(5) years, unless either Party provides written notice of its intention not to
allow any such extension at least two (2) years prior to the expected expiration
date.

 
 
8.2.
Termination Without Cause:  Either Party may terminate this Agreement at any
time by giving the other two (2) years prior written notice.

 
 
8.3.
Termination for Default:  This Agreement may be terminated by either Party in
the event of material breach or default by the other Party of the terms and
conditions hereof; provided, however, the other Party shall first give to the
defaulting Party written notice of the proposed termination or cancellation of
this Agreement, specifying the grounds therefor.  Upon receipt of such notice,
with respect to such defaults as are capable of being cured, the defaulting
Party shall have [*****] calendar days to respond by curing such default.  If
the breaching Party does not respond or fails to work diligently and to cure
such breach within such [*****] day period, then the other Party may terminate
this Agreement.

 
 
8.4.
Bankruptcy or Insolvency:

 
 
8.4.1.
Either Party may terminate this Agreement upon the occurrence of any of the
following with respect to the other Party:

 
 
8.4.1.1.
The filing of an involuntary petition under the U.S. Bankruptcy Code, or any
other similar law, which is not dismissed within sixty (60) days after the
filing date;

 
 
8.4.1.2.
The filing of a voluntary petition by such other Party for relief under the U.S.
Bankruptcy Code or other similar law; or

 
 
8.4.1.3.
The failure of such other Party to pay its debts when they become due.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
-13-

--------------------------------------------------------------------------------

 
 
 
8.5.
Rights and Duties Upon Termination:

 
 
8.5.1.
Termination of this Agreement for whatever reason, shall not affect the
obligations of either Party, including payment of obligations which have accrued
prior to such termination.  Upon termination of this Agreement, other than due
to an uncured breach of this Agreement by Hollister-Stier, Client shall purchase
from Hollister-Stier, at the out-of-pocket cost to Hollister-Stier, any
Components, raw materials and packaging materials or API purchased for the
Product which Hollister-Stier has purchased based upon any
Forecast.  Hollister-Stier shall ship such Components and raw materials to
Client at Client's expense and in accordance with Client’s instructions promptly
after receiving such payment.  Articles 1 and 2, 6, 9, 10, 11 and 12, and all
other provisions that may reasonably be construed as surviving the termination
of this Agreement shall survive the termination.

 
ARTICLE 9
CONFIDENTIALITY
 
9.
In carrying out their respective obligations under this Agreement, it is
recognized by Hollister-Stier and Client that each may disclose to the other
Confidential Information of the disclosing Party, and they hereby agree as
follows with respect to any such disclosure:

 
 
9.1.
Form of Disclosure:  Confidential Information may be disclosed in oral, written
or electronic form.

 
 
9.2.
Obligations:  The receiving Party shall hold Confidential Information in
confidence and use it only for the purpose of performing its obligations under
this Agreement.  Except as provided below, the receiving Party shall not
disclose, disseminate or distribute any such Confidential Information to any
Third Party unless prior written authorization has been obtained from the
disclosing Party.  These obligations shall not apply to:

 
 
9.2.1.
Information which, at the time of disclosure, is generally known to the public;

 
 
9.2.2.
Information which, after disclosure, becomes generally known to the public by
publication or otherwise, except by breach of this Agreement by the receiving
Party;

 
 
9.2.3.
Information which the receiving Party can demonstrate by its written records was
in the receiving Party’s possession at the time of the disclosure, and which was
not acquired directly or indirectly, from the disclosing Party under an
obligation of confidentiality;

 
 
9.2.4.
Information which is lawfully disclosed to the receiving Party on a
non-confidential basis by a Third Party who is not obligated to the disclosing
Party or any other Third Party to retain such information in confidence;

 
 
9.2.5.
Information which results from independent research and development by the
receiving Party, as shown by competent evidence; or

 
 
9.2.6.
Information which is required to be disclosed by legal process; provided that
the Party so disclosing such Confidential Information timely informs the other
Party and uses commercially reasonable efforts to limit the disclosure, maintain
its confidentiality to the extent possible, and permit the other Party to
attempt by appropriate legal means to limit such disclosure.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
-14-

--------------------------------------------------------------------------------

 
 
 
9.3.
Each Party covenants and agrees that it has and shall use commercially
reasonable efforts to prevent the unauthorized use, disclosure, copying,
dissemination or distribution of Confidential Information.  Without limiting the
foregoing, the receiving Party shall make Confidential Information of the other
Party available only to those of its employees, agents and other representatives
who have a need to know the same for the purpose carrying out this Agreement,
who have been informed that the Confidential Information belongs to the
disclosing Party and is subject to this Agreement, and who have agreed or are
otherwise obligated to comply with the confidentiality provisions of this
Agreement.

 
ARTICLE 10
FORCE MAJEURE/DISPUTE RESOLUTION
 
10.
The Parties agree to the following:

 
 
10.1.
Effect of Force Majeure:  Neither Party shall be held liable or responsible for
any loss or damages resulting from any failure or delay in its performance due
hereunder (other than payment of money) caused by force majeure.  As used
herein, force majeure shall be deemed to include any condition beyond the
reasonable control of the affected Party including, without limitation, strikes
or other labor disputes, war, riot, earthquake, tornado, hurricane, flood or
other natural disasters, fire, civil disorder, explosion, accident, sabotage,
lack of or inability to obtain adequate fuel, power, materials, labor,
containers, transportation, supplies or equipment, compliance with governmental
requests, laws, rules, regulations, orders or actions; inability despite good
faith efforts to renew operating permits or licenses from local, state or
federal governmental authorities; breakage or failure of machinery or apparatus;
national defense requirements; or supplier strike, lockout or injunction.

 
 
10.2.
Notice of Force Majeure:  In the event either Party is delayed or rendered
unable to perform due to force majeure, the affected Party shall give notice of
the same and its expected duration to the other Party promptly after the
occurrence of the cause relied upon, and upon the giving of such notice the
obligations of the Party giving the notice will be suspended during the
continuance of the force majeure; provided, however, such Party shall take
commercially reasonable steps to remedy or mitigate the force majeure with all
reasonable dispatch.  The requirement that force majeure be remedied with all
reasonable dispatch shall not require the settlement of strikes or labor
controversies by acceding to the demands of the opposing Party.

 
 
10.3.
Dispute Resolution:  The Parties hereto agree to perform the terms of this
Agreement in good faith, and to attempt to resolve any controversy, dispute or
claim arising hereunder in good faith.  Any dispute regarding the validity,
construction, interpretation, or performance of this Agreement (other than
provisions, hereof relating to any Intellectual Property rights, or the
confidentiality obligations contained in Article 9 hereof) shall be (1) first
attempted to be resolved between the CEO/President of each Party and failing
that (2) submitted to binding arbitration in Spokane, Washington, U.S.A. to be
conducted in accordance with the Arbitration Rules of the American Arbitration
Association; provided, however, that nothing in this Section 10.3 shall be
construed to preclude either Party from seeking provisional remedies, including,
but not limited to, temporary restraining orders and preliminary injunctions,
from any court of competent jurisdiction, in order to protect its rights pending
arbitration, but such preliminary relief shall not be sought as a means of
avoiding arbitration.  Further, in the event of a dispute under Section 4.2, the
Parties shall comply with the dispute resolution provisions set forth in
Article 4.  Any arbitration hereunder shall be submitted to an arbitration
tribunal made up of three (3) members, one of whom shall be selected by Client,
one of whom shall be selected by Hollister-Stier, and one of whom shall be
selected by the other two arbitrators.  The third arbitrator selected by the
first two shall chair the panel.  All arbitration proceedings shall be conducted
in English.  The order or award of the arbitrators shall be reasoned and shall
be final and may be enforced in any court of competent jurisdiction.  The
substantially prevailing Party shall be entitled, in addition to any other
rights and remedies it may have, to reimbursement for its expenses incurred
thereby, including court cost and reasonable attorneys' fees, from the
substantially non-prevailing Party.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
-15-

--------------------------------------------------------------------------------

 
 
ARTICLE 11
 
NOTICES
 
Except as otherwise specifically set forth in Sections 3.10.2 and 3.10.3 with
respect to purchase orders, all notices and other communications provided herein
shall be in writing and shall be deemed to be delivered when deposited in the
United States mail, postage prepaid and certified, or hand-delivered, or sent by
facsimile, or express service courier, charges prepaid, to the address of the
other Party designated below:
 
 
Client
 
Dyax Corp.
55 Network Drive
Burlington, MA 01803
Attention:  Legal Department
FAX:  (617) 225-7708
 
 
 
Hollister-Stier
 
Hollister-Stier Laboratories LLC
3525 North Regal Street
Spokane, WA  99207
Attention:  President and CEO
FAX:  (509) 482-3543
 



The addresses and persons provided above may be changed by either Party by
providing the other Party with written notice of such change.
 
ARTICLE 12
MISCELLANEOUS
 
12.
The Parties agree to the following miscellaneous clauses:

 
 
12.1.
Entire Agreement:  This Agreement and attached exhibits contain the entire
understanding between the Parties with respect to the subject matter hereof and
shall supersede any prior agreement(s) relating to the subject matter described
herein.  This Agreement may be modified only by a written instrument duly
executed by each Party’s authorized representative.

 
 
12.2.
Independent Contractors:  The Parties are independent contractors and nothing
contained in this Agreement shall be construed to place them in the relationship
of partners, principal and agent, employer/employee or joint venturers.  Neither
Party shall have power or right to bind or obligate the other, nor hold itself
out as having such authority.

 
 
12.3.
Publicity: (a) The Parties hereto covenant and agree that, except as provided
for herein below, each will not from and after the date hereof make, issue or
release any public announcement, press release, statement or acknowledgment of
the existence of, or reveal publicly the terms, conditions and status of, the
transactions contemplated herein, without the prior written consent of the other
Party as to the content and time of release of and the media in which such
statement or announcement is to be made; provided, however, that in the case of
announcements, statements, acknowledgments or revelations which either Party is
required by applicable law, regulation, court order or order of a regulatory
authority to make, issue or release, the making, issuing or releasing of any
such announcement, statement, acknowledgment or revelation by the Party so
required to do so by law shall not constitute a breach of this Agreement if such
Party shall have given, to the extent reasonably possible, not less than [*****]
calendar days prior notice to the other Party, and shall have attempted, to the
extent reasonably possible, to clear such announcement, statement,
acknowledgment or revelation with the other Party.  The discloser shall however
not be prevented from complying with said court order, order of a regulatory
authority, regulatory or applicable law if the Party whose Information is being
disclosed does not seek an appropriate order within the prescribed delay for the
discloser to comply with the court or regulatory order, or applicable requiring
disclosure.  Hollister-Stier shall not use the name of Client or any of its
Affiliates for advertising or promotional purposes without the prior written
consent of Client. In furtherance of the foregoing, Hollister-Stier shall not
originate any publicity or other announcement, written or oral, whether to the
public, the press, the trade, Client’s or Hollister-Stier's customers or
otherwise, relating to this Agreement or the existence of an arrangement between
the Parties, without the prior written approval of Client, except if such
announcement is required by law, regulation, court order or order of a
regulatory authority.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
-16-

--------------------------------------------------------------------------------

 
 
 
(b) The Parties acknowledge that Client may be required to file this Agreement
as an exhibit to its public filing in 2009 or thereafter as a material
contract.  If Client’s counsel determines that in its legal opinion in writing
such a filing must be made, Client will seek confidential treatment for this
Agreement and shall use all reasonable efforts to protect the confidentiality of
this Agreement.  Provided Client is successful in its efforts to obtain
confidential treatment for this Agreement, Client shall provide Hollister-Stier
with a sufficient opportunity (which shall not be less than ten (10) business
days) to review and comment the redacted version of the Agreement before
submission; and to the extent Client is able to do so by law, Client will
incorporate Hollister-Stier’s comments.

 
 
12.4.
Use of Party’s Name:  Except as expressly provided or contemplated hereunder and
except as otherwise required by applicable law, no right is granted pursuant to
this Agreement to either Party to use in any manner the trademarks or name of
the other Party, or any other trade name, service mark, or trademark owned by or
licensed to the other Party in connection with the performance of the Agreement.

 
 
12.5.
Severability:  If any provision of this Agreement or any Exhibit is held to be
invalid or unenforceable to any extent, then (a) such provision shall be
interpreted, construed or reformed to the extent reasonably required to render
it valid, enforceable and consistent with the Parties' original intent
underlying such provision and (b) such invalidity or unenforceability shall not
affect any other provision of this Agreement or any other agreement between the
Parties.

 
 
12.6.
Assignment:  This Agreement may not be assigned or otherwise transferred by
either Party without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, delayed or conditioned; provided, however,
either Party may, without such consent, assign this Agreement:

 
 
(a)
in connection with the transfer or sale of all or substantially all of the
assets of such Party or the line of business of which this Agreement forms a
part, or

 
 
(b)
in the event of a merger or consolidation of a Party, or

 
 
(c)
to an Affiliate.

 
Any purported assignment in violation of the preceding shall be void.  Any
permitted assignee shall assume all obligations of its assignor under this
Agreement.  No assignment shall relieve either Party of responsibility for the
performance of any obligation which accrued prior to the effective date of such
assignment.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
-17-

--------------------------------------------------------------------------------

 
 
 
12.7.
Governing Law:  This Agreement shall be governed by and construed in accordance
with the laws of the state of Delaware, irrespective of any conflicts of law
rule which may direct or refer such determination of applicable law to any other
state, and if this Agreement were performed wholly within the state of Delaware.

 
 
12.8.
Headings:  Paragraph headings and captions used herein are for convenience of
reference only and shall not be used in the construction or interpretation of
this Agreement.

 
 
12.9.
Waiver:  Neither Party’s waiver of any breach or failure to enforce any of the
terms and conditions of this Agreement at any time, shall in any way affect,
limit or waive such Party’s right thereafter to enforce and compel strict
compliance with every term and condition of this Agreement.  Any such waiver
shall be made in writing.

 
12.10.
Construction:  This Agreement has been jointly prepared on the basis of the
mutual understanding of the Parties and shall not be construed against either
Party by reason of such Party’s being the drafter hereof or thereof.

 
12.11.
Exhibits:  Any and all exhibits referred to herein form an integral part of this
Agreement and are incorporated into this Agreement by this reference.

 
12.12.
Counterparts:  This Agreement may be executed in counterparts, each of which
shall be deemed an original and both of which together shall constitute a single
instrument.

 


 
IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
Effective Date.
 
FOR:  Hollister-Stier Laboratories, LLC
 
FOR:  Dyax Corp.
 
 
/s/Marcelo Morales
 
 
 
/s/Gustav Christensen
Signature
 
Signature
 
 
Marcelo Morales
 
 
 
Gustav Christensen
Printed Name
 
Printed Name
 
 
President and Chief Executive Officer
 
 
 
President and Chief Executive Officer
Title
 
Title

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
-18-

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Quality Systems Agreement
 
Revision
 
761-1-6-2
 


 
QUALITY SYSTEMS AGREEMENT
 


 
Between
 


 
DYAX CORP.
 


 
and
 


 
HOLLISTER-STIER LABORATORIES, LLC
 


 


 


 
(CONFIDENTIAL)
 


 


 


 


 


 


 
Page 1 of 16
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
QUALITY SYSTEMS AGREEMENT
 
Document Number:  QSA (761-1-6-2)
Page 1 of 16

 
This Quality Systems Agreement between Dyax Corp., hereinafter “Dyax” (located
at the following address:  Dyax Corp., 300 Technology Square, Cambridge,
Massachusetts, USA 02139), and Hollister-Stier Laboratories, LLC, hereinafter
“Hollister-Stier” (located at the following address: 3525 North Regal Street,
Spokane, Washington, USA 99207-5788), defines the quality responsibilities of
the Parties.


It is the intention of the parties that this agreement is read in conjunction
with the applicable Supply Agreement signed entered into by the parties on
January ·, 2009.  If there is any conflict between this agreement and the terms
and conditions contained in the applicable Supply Agreement, the terms and
conditions of the Supply Agreement shall prevail.


Any changes to the Quality Systems Agreement may be made solely by an amendment
in writing signed by both parties.  In the event that the Supply Agreement is
terminated for any reason, the Quality Systems Agreement shall be amended to
define the Quality responsibilities that remain in effect.


Approvals:


This Quality Systems Agreement is approved by:
 
_____________________
 
__________________________
Lisa Sperry
 
Charles H. Moore
Date
 
Date
Senior Director Quality
 
Director, QU and Development
Dyax Corp.
 
Hollister-Stier Laboratories LLC

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
QUALITY SYSTEMS AGREEMENT
 
Document Number:  QSA (761-1-6-2)
Page 2 of 16

 
(a) Table of Contents
 
1.
Definitions
4
2.
General Information
4
2.1
Regulatory Compliance Requirements
5
2.2
Notification of Regulatory Agencies and Regulatory Submissions
5
2.3
Responsibilities
5
3.
Quality Assurance
6
3.1
QA/Manufacturing Oversight in Facility
6
3.2
Annual Product Review
6
3.3
Quality Audits and Regulatory Inspections
6
3.4
Internal Audits
6
3.5
Process Qualification/Validation
7
3.6
Training and Qualification
7
3.7
Supplier Qualification
7
3.8
Deviations/Investigations
8
3.9
Nonconforming or Rejected Material
8
3.10
Buildings and Facilities/Utilities
9

3.11
Equipment
9
3.12
Environmental Controls
9
3.13
Control of Components, Intermediates, Labeling and Packaging Materials
9
3.14
Production and Process Controls
9
3.15
Laboratory Methods and Controls
10

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
QUALITY SYSTEMS AGREEMENT
 
Document Number:  QSA (761-1-6-2)
Page 3 of 16

 
3.16
Reference Standards
10
3.17
Product Testing and Release
10
3.18
Product Storage and Shipping
11
3.19
Returned Goods
11
3.20
Stability Activities
11
3.21
Retention Samples
11
3.22
Documentation
12
3.23
Change Control
12
3.24
Quality Records
12
3.25
Record Retention
13
3.26
Product Complaints and Adverse Drug Events
13
3.27
Recall of Marketed Product
13
Appendix A – Quality Systems Contact List
14

Appendix B - Responsibilities:  Product – DX-88
15

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
QUALITY SYSTEMS AGREEMENT
 
Document Number:  QSA (761-1-6-2)
Page 4 of 16

 
1.
Definitions

 
Change Control – a system to ensure changes are reviewed, recorded, evaluated
for impact, justified, and approved by the appropriate parties, prior to
implementation.
 
Component – means any ingredient intended for use in the manufacture of a drug
product including those that may not appear in the final Product.
 
Manufacture (ing) – All operations of receipt of materials, production,
packaging, repackaging labeling, relabeling, quality control, release, storage
and shipping of drug products.
 
Out-of-Specification (OOS) – a test result that does not meet pre-determined
specifications or standards and must be investigated in accordance with internal
procedures that comply with applicable Regulatory Agency regulations.
 
Product – shall have the meaning given under Section 1.12 of the Supply
Agreement.
 
Qualification – Action of proving and documenting that equipment, materials,
systems and suppliers satisfy predetermined conditions or requirements and are
fit for their purpose.
 
Regulatory Agencies – Regulatory Agencies having jurisdiction over the
manufacture or sale of the Products.
 
Significant Changes – any changes that may affect the safety, identity,
strength, purity or quality of the Products or may affect any regulatory
submissions for the Products.
 
Significant Deviations – any excursions or nonconformities from processes,
specifications, or quality systems that may affect the safety, identity,
strength, purity, or quality of Products or any regulatory submissions for the
Products.
 
Specifications - means all specifications and processes set forth in this
Quality Agreement, the Abbreviated New Drug Application or Marketing
Authorization for the Product, and any applicable master batch records,
protocols, and standard operating procedures applicable to the Product.
 
Third Party Subcontractor – a company, individual or other entity contracted by
Hollister-Stier to provide services in the manufacture, testing, packaging,
labeling and/or storage of Components or the Products that directly impacts the
Products.
 
All capitalized terms used in this Quality Systems Agreement and not defined in
this Section shall have the same meaning as defined in the Supply Agreement
 
2.           General Information
 
This Quality Systems Agreement applies to all services provided by
Hollister-Stier under the Supply Agreement.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
QUALITY SYSTEMS AGREEMENT
 
Document Number:  QSA (761-1-6-2)
Page 5 of 16

 
Main contact points at Dyax and Hollister-Stier are listed in the attached
Quality Systems Contact List.  See Appendix A.  This list may be subject to
change without the need to re-sign this agreement and assign a new version
number.
 
2.1           Regulatory Compliance Requirements
 
Dyax and Hollister-Stier shall be in compliance with the following regulations
and guidelines.  The Parties agree that compliance with certain of the
regulations is a matter of interpretation and that the Parties will work
together in good faith to resolve any differences in interpretation of the
regulations.
 
a)
21 CFR 210 Current Good Manufacturing Practice in Manufacturing, Processing,
Packing, or Holding of Drugs; General and 21 CFR 211 Current Good Manufacturing
Practice for Finished Pharmaceuticals.

 
b)
Current Guide to Good Manufacturing Practice for Medicinal Products.  The Rules
Governing Medicinal Products in the European Community.

 
c)
Health Products and Food Branch Inspectorate Guidelines, current Good
Manufacturing Practices, Health Canada.

 
Dyax and Hollister-Stier shall ensure that the Manufacture, labeling, packaging,
testing, storage and shipping of the Product are in compliance with the above
regulations and guidelines or equivalent standards defined in regulatory
submissions for Worldwide Marketing Authorizations.
 
2.2
Notification of Regulatory Agencies and Regulatory Submissions

 
In accordance with the Supply Agreement, Dyax shall control all communications
with Regulatory Authorities relating to the Products, including without
limitation, any communications related to the Manufacture, marketing, sale or
use of the Products, save and except if these communications are addressed
directly to Hollister-Stier in which case Hollister-Stier shall be solely
responsible for all such communications.


2.3           Responsibilities
 
Responsibilities concerning specific Product activities for both Dyax and
Hollister-Stier are outlined in Appendix B, Responsibility Matrix.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
QUALITY SYSTEMS AGREEMENT
 
Document Number:  QSA (761-1-6-2)
Page 6 of 16

 
3.           Quality Assurance
 
3.1
QA/Manufacturing Oversight in Facility

 
Dyax shall be allowed to have Dyax QA/Manufacturing personnel present in
Hollister-Stier’s facilities to reasonably observe, from time to time as
required, the Manufacturing of Products by Hollister-Stier. It is expressly
understood and agreed that Dyax personnel shall be in the plant to observe the
Manufacture of Product(s) but not in an audit role.
 
3.2           Annual Product Review
 
Hollister-Stier shall provide Dyax with the required information to perform
Annual Product Reviews including information from Third Party
Subcontractors.  Such information shall contain, but not be limited to, the
following: batch production summary, environmental monitoring results, OOS and
deviation reports, critical process parameter trending data, Change Control
summary and summary of results of Regulatory Agency inspections.
 
3.3           Quality Audits and Regulatory Inspections
 
Dyax shall perform audits of Hollister-Stier no more than once per calendar year
to assess ongoing GMP compliance.  Adequate prior written notification (minimum
[*****] days) shall be provided by Dyax to Hollister-Stier.  Such audits to be
limited to no more than three individuals and no more than two business days.

 
Dyax shall have the right to perform reasonable “for cause” audits in addition
to any scheduled annual audit to investigate Significant Deviations. The
specific goals of the audit, the proposed date of such audit, and the names of
the individuals who will conduct the audit shall be agreed upon by Dyax and
Hollister-Stier prior to said audit.

 
Hollister-Stier shall notify Dyax in advance of any pending Regulatory Agency
inspections to be performed at the facility or immediately after inspectors
arrival for unexpected inspections of the Product.  Dyax representatives shall
be present when any Regulatory Agency inspects Hollister-Stier and such
inspection directly relates to the Product.  Dyax representation shall be
limited to two individuals.  Direct participation in the audit shall be limited
to Product specific questions.
 
Hollister-Stier shall provide Dyax with copies of any inspection reports from
any Regulatory Agencies that may impact the Products within 30 days of
receipt.  Proprietary and confidential information for other customer products
shall be redacted at Hollister-Stier’s sole discretion.
 
Hollister-Stier will work with Dyax when preparing responses to Regulatory
Agencies, when the responses are directly related to the Product.  If regulatory
inspection observations are written to Hollister-Stier, Hollister-Stier shall be
solely responsible for the inspection responses to the Regulatory Agencies.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
QUALITY SYSTEMS AGREEMENT
 
Document Number:  QSA (761-1-6-2)
Page 7 of 16

 
3.4
Internal Audits

 
Hollister-Stier shall have a documented program and procedure for conducting
internal quality audits (self-inspections).  These audits shall be performed
according to Hollister-Stier SOP.  The audit schedule and a report detailing
audit status are available for review during audits by Dyax.
 
3.5           Process Qualification/Validation
 
Hollister-Stier shall perform process validation according to protocols and a
Validation Master Plan jointly approved by Dyax and Hollister-Stier.
 
Hollister-Stier shall perform cleaning validation and provide appropriate
documentation for Dyax’s review when required.
 
Hollister-Stier shall be responsible for performing container-closure microbial
integrity validation on the container-closure system specified by
Dyax.  Hollister-Stier shall maintain all relevant documentation verifying such
validation.
 
Dyax shall be responsible for filter compatibility testing of production
filters.  A copy of the report shall be provided to Hollister-Stier.
 
3.6           Training and Qualification
 
Hollister-Stier shall ensure that all personnel performing the functions to
support the critical systems outlined in this agreement are trained according to
Hollister-Stier SOP.  Training program documents are available for review during
annual audits.
 
3.7           Supplier Qualification
 
Hollister-Stier shall be responsible for the qualification of the suppliers of
Components, containers, closures, labeling and packaging materials provided by
Hollister-Stier.
 
Dyax shall be responsible for the qualification of the suppliers of any
material(s) supplied to Hollister-Stier by Dyax.
 
Upon request, Hollister-Stier or Dyax, as the case may be, shall provide the
requesting Party with documented evidence describing the qualifications of
suppliers used to provide Components, containers, closures, labeling and
packaging materials.
 
Dyax and Hollister-Stier shall ensure that any Component vendors and Third Party
Subcontractors, packagers or testing laboratories are qualified and in
compliance with the GMPs or equivalent standards defined in regulatory
submissions for Worldwide Marketing Authorizations.
 
Upon Dyax’s request, Hollister-Stier shall provide Dyax with documented evidence
describing the qualifications of Third Party Subcontractors used by
Hollister-Stier for performing in-process testing.
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
QUALITY SYSTEMS AGREEMENT
 
Document Number:  QSA (761-1-6-2)
Page 8 of 16

 
3.8           Deviations/Investigations
 
Hollister-Stier shall notify Dyax in writing (by fax) or e-mail, immediately or
by the end of the following business day of the detection of all Significant
Deviations and OOS results during the Manufacture and control testing of the
Product and intermediates.
 
Dyax shall notify Hollister-Stier in writing of the detection of any Significant
Deviations or Out of Specification results which are discovered following
delivery of any Product and/or samples to Dyax or to a Dyax designee within 3
business days following the discovery.
 
Hollister-Stier shall have a system to document, investigate and assess the
impact of all deviations, including OOS’s, relating to the Products.
 
Hollister-Stier shall obtain Dyax’s written approval (which approval shall not
be unduly withheld, delayed or conditioned) prior to implementing any
Manufacturing changes, as a result of a deviation.
 
For OOS investigations, Hollister-Stier shall provide Dyax with a copy of the
initial laboratory assessment of the OOS.  Hollister-Stier shall obtain Dyax’s
approval (which approval shall not be unduly withheld, delayed or conditioned)
prior to retesting or, resampling, as part of a full-scale failure
investigation. Upon request from Dyax, Hollister-Stier shall perform
manufacturing investigation as part of an OOS investigation and provide Dyax
with the results of such investigation.
 
Dyax shall review any Significant Deviations, and the results of
Hollister-Stier’s investigations, that occur during the Manufacture and testing
of the Products.  Dyax shall provide its approval or disapproval of the
investigation results to Hollister-Stier in writing before the disposition of
the batch has been determined and approved. Hollister-Stier and Dyax understand
that there are deviations that are not significant in nature and do not impact
Product quality.  Non significant deviations do not require the approval of Dyax
but will be trended and available for review during routine
audits.  Hollister-Stier shall undertake reasonable actions to correct
deviations and investigations and provide Dyax with documented evidence that the
corrective actions have been completed.  Hollister-Stier shall monitor such
corrective actions for effectiveness and Dyax may verify corrective actions
during the yearly GMP compliance audit.
 
Hollister-Stier shall undertake reasonable actions to correct deviations and
investigations and provide Dyax with documented evidence that the corrective
actions have been completed.  Hollister-Stier shall monitor such corrective
actions for effectiveness and Dyax may verify corrective actions during the
yearly GMP compliance audit.
 
Dyax will review and approve Hollister-Stier’s regulatory impact assessments of
all significant deviations, OOS investigations and Change Controls related to
the Product.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
QUALITY SYSTEMS AGREEMENT
 
Document Number:  QSA (761-1-6-2)
Page 9 of 16

 
3.9           Nonconforming or Rejected Material
 
Hollister-Stier shall notify Dyax upon discovery of any nonconformity that may
affect the safety, integrity, strength, purity and quality of the Product or
intermediate.  Hollister-Stier shall investigate these nonconformities and shall
provide Dyax with documentation of the nonconformity and investigation findings.
 
Dyax shall determine the disposition of nonconforming material.
 
Hollister-Stier shall not perform any reprocessing of the Product without prior
written approval by Dyax.
 
3.10           Buildings and Facilities/Utilities
 
Hollister-Stier shall perform qualification/validation, monitoring, calibration
and maintenance (preventative and repair) for all plant utility systems,
including, but not limited to, Water for Injection, HVAC, steam and compressed
air, such work to be conducted within an established timeframe appropriate to
the significance of the system.
 
3.11           Equipment
 
Hollister-Stier shall perform qualification/validation, monitoring, calibration
and maintenance (preventative and repair) for all Manufacturing and QC
equipment, such work to be conducted within an established timeframe appropriate
to the significance of the equipment.
 
Hollister-Stier shall perform cleaning validation for Manufacturing equipment
used for the Products.  For non-dedicated equipment, this shall include the
potential impact of other products using the same equipment.
 
3.12           Environmental Controls
 
Hollister-Stier shall be responsible for routine environmental monitoring
activities as well as related records.
 
Hollister-Stier will notify Dyax of adverse trend within 5 business days of
identification.
 
3.13           Control of Components, Intermediates, Labeling and Packaging
Materials
 
Hollister-Stier shall purchase Components, container, closure, labeling and
packaging materials, perform testing, and release of such materials according to
the material Specifications mutually agreed to by Dyax and
Hollister-Stier.  Hollister-Stier shall use only those Specifications for the
Manufacture of Product.
 
Hollister-Stier shall store Components, containers, closure, labeling and
packaging materials under the appropriate environmental conditions as stated in
the Specifications.
 
Any changes to these materials shall go through Hollister-Stier’s Change Control
system and shall be approved by Dyax.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
QUALITY SYSTEMS AGREEMENT
 
Document Number:  QSA (761-1-6-2)
Page 10 of 16

 
3.14           Production and Process Controls
 
Hollister-Stier shall generate the master batch production record, labeling and
packaging procedures for the Manufacture of the Product based on the information
supplied by Dyax.  Both Dyax and Hollister-Stier must approve the master batch
production record.  Each batch shall be Manufactured in accordance with a batch
production record, which is a uniquely identified copy of the master batch
production record.
 
3.15           Laboratory Methods and Controls
 
Hollister-Stier shall generate SOPs for Product specific analytical methods
based on Dyax’s analytical methods and submit them to Dyax for approval prior to
use.  When validation is required, Dyax shall provide documentation of
validation, from which Hollister-Stier will produce a method transfer protocol
and the final report.
 
For methods that Hollister-Stier has developed, Hollister-Stier shall produce an
assay validation protocol and the final report, when validation is required
 
Full analytical validation, in accordance with ICH guidelines, is required for
in-process and Product release analytical methods.
 
Hollister-Stier and Dyax shall approve all Product specific analytical method
validation/transfer protocols and reports that are developed by Hollister-Stier.
 
The laboratory conducting the protocol shall retain the original of such reports
and raw data.  A copy of each such report shall be supplied to the other Party.
 
3.16           Reference Standards
 
Dyax shall provide Hollister-Stier with a continuous supply of Product reference
standards and qualification documents stating the expiry or retest date of such
reference standards.  Hollister-Stier is responsible for requesting the supply
of reference standards as required.  Hollister-Stier is responsible for storing
and maintaining the reference standards according to instructions supplied by
Dyax and shall ensure the appropriate use of the reference standards.
 
The responsible parties outlined in Appendix B shall qualify reference
standards.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
QUALITY SYSTEMS AGREEMENT
 
Document Number:  QSA (761-1-6-2)
Page 11 of 16

 
3.17           Product Testing and Release
 
Hollister-Stier shall review and approve all batch production, labeling and
control records.
 
Hollister-Stier shall provide Dyax with a copy of the reviewed and approved
production, labeling and control records, including deviation/OOS reports
associated with the batch.  A copy of the Certificate of Manufacturing shall
also be provided.  Hollister-Stier shall provide these documents within 4 weeks
of completion of Manufacturing.
 
Dyax shall submit any questions regarding the batch production and control
records to Hollister-Stier in writing within 10 business days of the receipt of
the final batch record.  If it is not possible for Dyax to submit questions
within 10 business days, Dyax shall notify Hollister-Stier in writing of the
revised timeline for responding.  Hollister-Stier shall provide written
responses within 5 business days.  If it is not possible for Hollister-Stier to
provide a response within 5 business days, Hollister-Stier shall notify Dyax in
writing of the revised timeline for responding.
 
Hollister-Stier shall provide Dyax with samples required for special testing
upon Dyax’s written request.  Such samples shall be shipped to Dyax, or Dyax’s
designated party under appropriate conditions as specified in the written sample
request at Dyax’s cost.
 
When Dyax or its designee performs release testing, Hollister-Stier shall ship
to Dyax or its designee with samples of the Products for release testing within
1 week of completion of the Manufacture of the Products.  When Hollister-Stier
performs release testing, Hollister-Stier shall provide Dyax with a summary of
the results.  Hollister-Stier shall be responsible for sterility testing.
 
Dyax shall be responsible for releasing and/or rejecting the batch.  Dyax shall
notify Hollister-Stier of release approval by sending (via fax) the release
documentation and the Certificate of Analysis for the Products.
 
3.18           Product Storage and Shipping
 
Hollister-Stier shall store the Product and all Components under appropriate
environmental conditions as stated in the Specifications.
 
Hollister-Stier shall not ship the Product or transfer it to another facility
without prior written approval of Dyax. Shipment under quarantine prior to
Product release may only be undertaken on written approval of Dyax. .
 
3.19           Returned Goods
 
Intentionally deleted
 
3.20           Stability Activities
 
Hollister-Stier shall provide Dyax or its designee with samples of the Product
for stability testing upon request in writing, when required.  Samples must be
shipped to Dyax at its cost or its designee within 1 week after
Hollister-Stier’s receipt of Dyax’s request for release and stability samples or
completion of the Manufacture of the Products, whichever is later.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
QUALITY SYSTEMS AGREEMENT
 
Document Number:  QSA (761-1-6-2)
Page 12 of 16

 
Dyax shall inform Hollister-Stier of the sample quantities required for
stability testing prior to production as well as an appropriate Shipping
Notification for shipment of such samples.  Such Shipping Notifications may be
part of the initial purchase order.
 
3.21           Retention Samples
 
The responsible parties as outlined in Appendix B shall perform maintenance of
the retention sample of the Product.
 
3.22           Documentation
 
Dyax and Hollister-Stier shall provide each other with copies of all applicable
Product specific quality documents and SOP’s pertaining to Product
Manufacturing.  Current versions shall be maintained through Change Control.
 
Hollister-Stier shall supply essential documents in support of the Chemistry,
Manufacturing and Control section of Dyax’s supplemental regulatory filing in
the U.S. or the equivalent in other jurisdictions.
 
Dyax shall provide Hollister-Stier with a copy of the CMC section, prior to
submission, of the relevant regulatory submissions for Hollister-Stier review
and comment.(e.g. IND or NDA).
 
3.23           Change Control
 
Hollister-Stier shall notify Dyax in writing of all changes, that are not
like-for-like, to materials, Facilities, utilities, equipment, testing and
processes that impact or potentially impact the Products prior to implementation
of the changes.
 
For Hollister-Stier ollischanges, Hollister-Stier shall use its Change Control
procedure to initiate such changes. For Dyax impacting changes Dyax’s approval
shall be required prior to implementation of the change.  Hollister-Stier shall
not make any changes that have an impact on regulatory submissions by Dyax
without written notification from Dyax that Regulatory Agency approval has been
granted where necessary.
 
For other changes, Hollister-Stier shall notify Dyax in writing prior to
implementation of the change.
 
Dyax shall notify Hollister-Stier in writing of any changes to the Product, its
Specifications and testing requirements where the changes affect the activities
at Hollister-Stier.  Hollister-Stier will evaluate the change through its Change
Control system, it being understood and agreed that if the Dyax change entails
additional costs to Hollister-Stier that Hollister-Stier will revise the Price
of the Product to reflect said additional costs.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
QUALITY SYSTEMS AGREEMENT
 
Document Number:  QSA (761-1-6-2)
Page 13 of 16

 
3.24           Quality Records
 
Hollister-Stier shall maintain original records related to the Manufacture,
labeling, packaging, storage and testing of the Products in a limited access
area.  Access to these records shall be restricted to personnel authorized by
Hollister-Stier.  Hollister-Stier shall ensure that these records are available
to Dyax upon request within a mutually agreed timeframe.
 
Upon receiving a written request from Dyax, Hollister-Stier shall transfer to
Dyax copies of all Dyax Product-related records including but not limited to
records relating to critical processes and inspection.  Records provided will
include a summary of the results of any testing performed by Hollister-Stier but
will not include copies of laboratory notebook pages.  Laboratory records are
available for review during audits.  If such records have been provided
previously, i.e. BPR’s, then an appropriate administrative charge shall apply.
 
Except as required by law, Hollister-Stier shall not release documents for the
Products to a third party without the written approval of Dyax’s Quality
Assurance.
 
3.25           Record Retention
 
Hollister-Stier shall ensure that all quality documents and records including
those related to critical processes specific to or affecting Dyax Products are
retained until Dyax provides Hollister-Stier with written authorization for
their disposition.
 
3.26           Product Complaints and Adverse Drug Events
 
Dyax shall notify Hollister-Stier of all complaints related to the Products that
occur after release and transportation if the complaint is deemed to be directly
related to the Manufacture of the Products including, but not limited to,
Product testing, batch record review, procedure assessment or examination of
retention samples.  Hollister-Stier shall provide the necessary information to
assist any investigations required by Dyax as a result of a Product complaint or
adverse event.
 
3.27           Recall of Marketed Product
 
Dyax shall be responsible for all recall activities related to the Products and
for reporting to Regulatory Authorities according to Dyax’s written
procedures.  Dyax will notify Hollister-Stier of the recall of any Product
processed at Hollister-Stier.  Hollister-Stier shall provide the necessary
information to assist any investigations required by Dyax as a result of a
potential recall.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix A – Quality Systems Contact List
 


 
Area
Dyax Contact
Hollister-Stier Contact
Quality Systems
Agreements, Revisions, Updates
[*****]
Telephone:  [*****]
Fax:  617-225-2501
[*****]
Telephone:  [*****]
Fax:  [*****]
General
Quality Assurance
[*****]
Telephone: [*****]
Fax: 617-225-2501
[*****]
Telephone:  [*****]
Fax:  [*****]
Audit Scheduling/Issues
[*****]
Telephone: [*****]
Fax: 617-225-2501
[*****]
Telephone:  [*****]
Fax:  [*****]
Regulatory
[*****]
Telephone:  [*****]
Fax:  617-225-2501
[*****]
Telephone:  [*****]
Fax:  [*****]
Product Complaint
 
[*****]
Telephone: [*****]
Fax:  [*****]

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix B - Responsibilities:  Product – DX-88
 


 
Responsibility
Dyax
Hollister-Stier
Notification of Regulatory Agencies and Regulatory Submissions
X
 
Annual Product Review
X
X
Internal Audits
 
X
Process Qualification/Validation
x
X
Training and Qualification
 
X
Supplier Qualification
 
X
Change Controls
X
X
Deviations/Investigations/OOSs
X
X
Environmental Controls
 
X
Retention Samples
X
X
Stability Program
X
 
Release of Product
X
 
Recall of Marketed Product
X
X

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
PRICING
 


Commercial Compounding/Filling:
 
$[*****] per batch
Commercial Inspection/Packaging:
 
$[*****] per batch
     
Total Commercial Batch pricing:
 
$[*****] per batch


 
 
[*****]
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 